Citation Nr: 0637932	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-11 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure during service.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).

Procedural history

The veteran served on active duty from August 1966 to March 
1969.  Evidence of record indicates the veteran was awarded 
the Combat Action Ribbon and served in Vietnam.

In June 2004, the veteran and his representative appeared 
before the undersigned Acting Veterans Law Judge (VLJ) and 
presented testimony and evidence in support of his claim.  
The Board remanded the claim for further development in 
January 2005.  


FINDINGS OF FACT

1.  The veteran served on board the U.S.S. Askari (ARL-30) 
while the ship operated with River Support Squadron 7 in the 
Mekong Delta area within Vietnam.

2.  The medical evidence of record indicates that the 
veteran's diagnosed diabetes mellitus type 2, is attributable 
to his period of active duty service.

3.  The medical evidence of record indicates that the 
veteran's peripheral neuropathy results from diabetes 
mellitus, type 2.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for diabetes mellitus 
claimed as secondary to herbicide exposure is granted.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to diabetes mellitus, is 
granted.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he served aboard a ship which 
operated within the boundaries of the Republic of Vietnam 
between January and June 1968, July and October 1968, and 
between January and March 1969.  He further contends that he 
suffers from diabetes mellitus caused by exposure to 
herbicides, and that the diabetes has resulted in peripheral 
neuropathy.  

Pertinent Law and Regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(6)(iii) (2006).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2006).

Analysis

The veteran's DD-214 establishes that he served aboard the 
U.S.S. Askari (ARL-30).  Service department records indicate 
that the Askari operated in Vietnam between January and June 
1968, July and October 1968, and between January and March 
1969.  The evidence submitted by the veteran includes 
official citations describing the awards of Navy Unit and 
Presidential Unit medals to the crew of the Askari for 
Operation Giant Slingshot.  That operation took place between 
December 1968 and March 1969 in the upper Mekong Delta region 
of the Republic of Vietnam (RVN).  Moreover, the Board notes 
that the evidence establishes that the veteran left Vietnam 
on March 8, 1969, by reporting to Tan Son Nhut airport near 
Siagon, RVN.  

The crux of this claim is whether the veteran served in 
Vietnam for purposes of the presumption provided by 
38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. 
§ 3.307(6)(iii) (2006).  The Board determines that the 
evidence described above establishes that the veteran served 
in Vietnam, not solely in coastal waters, but also in rivers 
well inland.  Additionally, when he left Vietnam, the veteran 
left the ship while in Vietnam and reported to an airport 
within Vietnam.  Thus, the presumption of service connection 
will be applied in this case.

In a February 2002 VA medical examination, the veteran was 
diagnosed with the following:

1.  Diabetes mellitus, type 2.
2.  Diabetic retinopathy.
3.  Peripheral neuropathy resulting from diabetes 
mellitus, type 2.

The examiner further found that the veteran's peripheral 
neuropathy is "directly related to" his diabetes mellitus.

Type 2 diabetes mellitus is listed under 38 C.F.R. § 3.309(e) 
(2006), which provides that certain listed diseases are to be 
presumed to be service-connected.  The Board further finds 
that there is no reasonable evidence under 38 C.F.R. 
§ 3.307(d) which rebuts the presumption in this case.  Thus, 
the Board finds that the veteran's diabetes mellitus is 
service-connected.

38 C.F.R. § 3.310(a) (2006) provides in pertinent part that:

disability which is proximately due to or the 
result of a service-connected disease or injury 
shall be service connected.  When service 
connection is thus established for a secondary 
condition, the secondary condition shall be 
considered a part of the original condition.

As is stated above, the veteran's peripheral neuropathy is a 
direct result of the service-connected diabetes mellitus.  
Thus, in accordance with § 3.310(a), the Board finds that the 
veteran is also entitled to service connection for peripheral 
neuropathy.



ORDER

Entitlement to service connection for diabetes mellitus 
claimed as secondary to herbicide exposure is granted.

Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to diabetes mellitus, is granted.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


